Gaynor, J.:
The plaintiff was employed as a ■ machinist in. the defendant’s shop.. He also closed .up the shop every night, that being his duty. He' testified that as he was closing, a window in the performance of this duty, part of a pane of glass fell out of it and cut his arm, •. Another witness testified- that he had noticed for a few weeks that the pane was cracked across; On this the justice gave, judg*145ment for the plaintiff for. damages. There seems to be no' end to such actions. As it was the plaintiff’s duty to close the windows daily, it was for him to report to his employer, or to some one in authority,, if they were in a condition dangerous to him. Tiiis he never did; and there is ho evidence that any one did,- or that the employer or. any one in authority knew of the broken pane; if-that makes a difference.
The judgment should be reversed;
Hirschberg, P. J., Woodward, Jenks and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.